Name: Commission Regulation (EEC) No 2415/78 of 17 October 1978 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: monetary economics;  economic analysis;  trade policy
 Date Published: nan

 18.10.1978 EN Official Journal of the European Communities L 292/19 COMMISSION REGULATION (EEC) No 2415/78 of 17 October 1978 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (1), as amended by Regulation (EEC) No 2845/77 (2), and in particular Articles 24 and 41 thereof, Whereas, since Council Regulation (EEC) No 2845/77 of 19 December 1977 has now entered into force and fixed the new statistical threshold at 300 European Units of Account (EUA), this latter should be converted into national currencies; Whereas the rate of conversion for each currency in relation to the EUA varies from day to day; whereas to determine the value of the statistical threshold the application of a fixed rate of conversion is required; whereas this latter rate may be based on the average exchange rates during the period January to December 1977; Whereas in the interests of simplification the amounts so obtained should be rounded off; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, HAS ADOPTED THIS REGULATION: Article 1 The statistical threshold, within the meaning of Article 24 of Regulation (EEC) No 1736/75, expressed in national currencies, shall not exceed: for the Belgium-Luxembourg Economic Union: Bfrs/Lfrs 12 500 for Denmark: Dkr 2 000 for France: FF 1 700 for Germany: DM 800 for Ireland: £ 200 for Italy: Lit 300 000 for the Netherlands: Fl 850 for the United Kingdom: £ 200 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1978. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1) OJ No L 183, 14. 7. 1975, p. 3. (2) OJ No L 329, 22. 12. 1977, p. 3.